Citation Nr: 0914449	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-32-695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.	Entitlement to service connection for a right shoulder 
disability. 

2.	Entitlement to service connection for a right elbow 
disability.

3.	Entitlement to service connection for a left knee 
disability.  

4.	Entitlement to service connection for a right knee 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to 
December 1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The Veteran submitted additional medical evidence in November 
2006 consisting of correspondence written by private 
physicians.  In an Informal Hearing Presentation received by 
the Board in March 2009 from the Veteran's representative, 
the Veteran waived his right to initial consideration of the 
new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2008).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issue 
on appeal.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence does not show that the 
right shoulder disability manifested in service, within one 
year after service or is related to service.  

3.	The competent medical evidence of record does not 
preponderate against the claim for service connection for a 
right elbow disability.

4.	The competent medical evidence of record does not 
preponderate against the claim for service connection for a 
left knee disability.  

5.	The competent medical evidence does not show that the 
right knee disability manifested in service, within one year 
after service or is related to service.   


CONCLUSIONS OF LAW

1.	A right shoulder disability was not incurred in or 
aggravated by service; nor may it be presumed to be incurred 
therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.	A right elbow disability was incurred in service.  
38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2008).

3.	A left knee disability was incurred in service.  38 
U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2008).

4.	A right knee disability was not incurred in or aggravated 
by service; nor may it be presumed to be incurred therein.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In this case, the Board is granting service connection for 
the right elbow and left knee disabilities, which is the full 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Regarding service connection for the right shoulder and right 
knee disabilities, the Veteran was sent a VCAA letter in 
April 2005 that addressed the notice elements and was sent 
prior to the initial AOJ decision.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claims, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The appellant was afforded a VA medical examination 
in July 2006.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Right Shoulder

In December 1965, no abnormalities were noted in the upper 
extremities or right shoulder in the enlistment examination.  
The service treatment records show a trauma injury to the 
Veteran's right shoulder in June 1966.  The Veteran 
experienced painful motion.  In the September 1969 separation 
examination, the Veteran's upper extremities were clinically 
evaluated as normal.  

The Veteran had a VA Compensation and Pension Examination in 
July 2006.  The examiner reviewed the claims file and the 
service treatment records.  The examiner specifically noted 
the injury in service and the Veteran reported that he had a 
separated shoulder in service.  The examiner found that there 
was an acute soft tissue injury to the shoulder in service 
which was resolved on active duty without residuals.  The 
examiner examined the Veteran, and found that there was mild, 
age-related osteoarthritis in the shoulder and mild 
separation of the AC joint.  An x-ray of the Veteran's right 
shoulder revealed mild osteoarthritis of the AC joint, 
sclerotic appearance of the greater tuberosity and no acute 
bone abnormality.  The examiner found that the Veteran's 
right shoulder disability was not cause by or a result of 
service.  The examiner reasoned that the Veteran did not have 
a residual condition or disability consistent with the 
injuries that occurred in service.  The examiner opined that 
the mild degenerative changes in the right shoulder were 
expected for a man of the Veteran's age.  

In a letter dated in October 2006, a private orthopedic 
surgeon reviewed the Veteran's medical history, social 
history, family history, medical examinations, medication and 
review of systems.  He also reviewed documentation from 
service and physically examined the Veteran.  X-rays of the 
right shoulder revealed arthritis at the AP joint and 
glenohumeral arthritis.  There was no evidence of a fracture, 
but some slight discoloration.  The physician found that the 
service records were inconclusive because they did not 
include an explanation of the June 1966 injury, therapy or 
follow-up.  The physician reviewed the treatment and therapy 
given after service, but could not conclusively determine the 
cause of the injury.  

Initially, the Board notes that there is no medical evidence 
depicting symptoms of or a diagnosis of arthritis in the 
right shoulder within one year after separation from service.  
Therefore, service connection cannot be presumed.  See 38 
C.F.R. §§ 3.307, 3.309 (2008).

Based on the foregoing medical evidence, the Board finds that 
service connection is not warranted.  Neither medical opinion 
of record shows that the Veteran's disability was related to 
the in-service injury to the right shoulder.  The VA examiner 
conclusively found that the right shoulder disability was 
age-related and was not caused by service.  The private 
physician could not determine the etiology of the disability.  
Therefore, none of the medical opinions show that the current 
right shoulder disability was caused by or related to 
service.  Without competent objective medical evidence 
linking the Veteran's disability to service, service 
connection is not warranted.

The Board has considered the Veteran's contention that a 
relationship exists between his right shoulder disability and 
service.  However, as a layman, without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter such as 
etiology.  While a layman such as the Veteran can certainly 
attest to his in service experiences and current symptoms, he 
is not competent to provide an opinion linking that 
disability to service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

In sum, the evidence of record preponderates against the 
Veteran's claim because the medical evidence does not provide 
a nexus between the Veteran's right shoulder disability and 
service.  As the preponderance of the evidence is against the 
Veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the Veteran's claim for service connection for a 
right shoulder disability must be denied.  See 38 U.S.C.A 
§5107 (West 2002); 38 C.F.R. § 3.102 (2008).

Right Elbow

In December 1965, no abnormalities were noted in the 
enlistment examination to the upper extremities or right 
elbow.  The service treatment records show that in May 1968 
the Veteran had complaints of pain in his right elbow due to 
pitching in a ball game.  It was described as "tennis 
elbow" and there was swelling of the elbow.  An x-ray was 
taken which showed an unusual oval discrete area of density 
within soft tissue just below that medial condyle of the 
right humerus, the significance was not known.  The reviewer 
noted that it may have represented a spurious shadow or a 
loose body from an old fracture fragment.  A clinical record 
revealed the Veteran had physical therapy and whirlpool 
treatment on his elbow.  In September 1969, the Veteran's 
upper extremities were clinically evaluated as normal.  

The Veteran had a VA Compensation and Pension Examination in 
July 2006.  The examiner reviewed the claims file and the 
service medical records.  The examiner specifically referred 
to the x-ray in May 1968 with a history of a pitching injury 
in service.  A current x-ray of the Veteran's right elbow did 
not show an acute abnormality.  The examiner examined the 
Veteran, and found that there was no disability of the right 
elbow found on examination or testing.  The examiner found 
that the Veteran's right elbow disability was not cause by or 
a result of service.  The examiner reasoned that the Veteran 
did not have a residual condition or disability consistent 
with the injuries that occurred in service.  

In contrast, the Veteran submitted a letter dated in October 
2006 from a private orthopedic surgeon.  The surgeon reviewed 
the Veteran's medical history, social history, family 
history, medical examinations, medication and review of 
systems.  He also reviewed documentation from service and 
physically examined the Veteran.  The x-rays of the right 
elbow revealed a small loose body medially over the medial 
epicoindyle and a small amount of olecranon spurring, but the 
joint was intact.  There was no fracture or dislocation.  The 
physician found the Veteran's complaints of pain and 
limitation were credible.  The Veteran's right elbow 
curtailed his ability to do daily chores and participate in 
most sporting activities.  After the physician specifically 
reviewed the medical histories, VA examinations and military 
medical records, he found that the current right elbow 
disability was consistent with the injury in service.  

The Board acknowledges the conflicting medical evidence of 
record as to the etiology of the Veteran's right elbow 
disability.  Both examiners reviewed service records and the 
Veteran's medical history.  Both examinations contained a 
detailed description of the Veteran's disability and provided 
adequate reasons for the opinion reached.  There was no 
indication that the VA examiner was a specialist, while the 
private physician was an orthopedic surgeon.  Although the VA 
opinion weighs against the claim, there was incontrovertible 
evidence of a right elbow injury in service.  Therefore, it 
is difficult to conclude other than that the examiners are in 
dispute over the etiology of the current right elbow 
disability.  Accordingly, the evidence may not be said to 
preponderate against the Veteran.  As such, the Board affords 
the Veteran the benefit-of-the-doubt and grants the Veteran's 
claim for service connection for a right elbow disability.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Left Knee

In December 1965, the Veteran reported a trick or locked knee 
and knee injuries with recurrent symptoms upon enlistment.  
In the December 1965 enlistment examination, however, no 
abnormalities were noted in the lower extremities or left 
knee.  The service treatment medical records reveal that the 
Veteran was hit in the left leg by a softball in July 1968.  
An x-ray was essentially negative.  In September 1969, his 
lower extremities were clinically evaluated as normal.  

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at entrance into service.  38 U.S.C.A.  § 1131 (West 
2002); 38 C.F.R. § 3.304(b) (2008).  The term "noted" means 
only such conditions that are recorded in examination 
reports.  As a left knee disability was not noted or recorded 
in the December 1965 entrance examination, the Veteran is 
presumed sound when he entered service.  

The Veteran had a VA Compensation and Pension Examination in 
July 2006.  The examiner reviewed the claims file and the 
service treatment records.  The examiner specifically 
referred to a possible in-service fracture to the left fibula 
which was treated with an ACE wrap.  The Veteran was returned 
to duty with no subsequent treatment in the service records.  
The examiner noted that the Veteran's memory was that he 
injured his right leg in service, not his left.  An x-ray of 
the left knee revealed bilateral prostheses in place with 
patellaplasty.  The alignment and articular margin were 
maintained.  There was diffuse osteoporosis.  Loosening or 
acute abnormality were not evident.  The examiner examined 
the Veteran and found residuals of bilateral total knee 
arthroplasties.  The examiner found that the vetearn's left 
knee disability was not caused by or a result of service.  
The examiner reasoned that the Veteran did not have a 
residual condition or disability consistent with the injury 
that occurred in service.  The examiner found that the 
Veteran did not have a fracture of his fibula in service.  
The examiner noted the multiple surgeries on the left knee 
for a torn meniscus, which was not present in service.  As 
the Veteran also continued to continually play sports after 
service, the examiner concluded that the current disability 
was most likely not related to service.  The examiner noted 
that there was no evidence to the contrary of his conclusion.  

A private orthopedic surgeon, who treated the Veteran from 
June 2001 to December 2003, submitted a letter in October 
2006.  The surgeon indicated that he performed two surgeries 
on the Veteran's left knee.  The Veteran had arthroscopic 
treatment to repair a meniscal tear in June 2002 and a left 
knee replacement in March 2003.  The physician also noted the 
surgeries in 1976 and January 1994.  The physician found that 
the Veteran's knee was damaged from his participation in 
sports through-out his life and a normal degenerative 
condition.  The physician reviewed the service medical 
records and noted an injury while playing softball in July 
1968 as a possible fracture to the left distal fibula.  The 
physician indicated that his experience as an orthopedic 
surgeon suggested that the trauma to the lower leg in service 
caused damage to the interior knee.  He also noted that it 
could be years before the injuries were discovered.  The 
physician reviewed the VA examiner's opinion and found that 
as the Veteran aged and gained weight, the injured left knee 
became weaker.  The Veteran as unable to tolerate the stress 
on his knee from work and in sporting activities.  X-rays 
would show moderate degenerative disease, loss of joint space 
and possible superimposed degenerative medicscal tear, all 
because of past damage due to an injury of the lower leg in 
service.  

The evidence of record contains conflicting medical opinions 
as to the etiology of the Veteran's left knee disability.  
Both examiners reviewed service records and the Veteran's 
medical history.  Both examinations contained a detailed 
description of the Veteran's disability and provided adequate 
reasons for the opinion reached.  There was no indication 
that the VA examiner was a specialist, while the private 
physician was an orthopedic surgeon.  Although the VA opinion 
weights against the claim, there was incontrovertible trauma 
in service which the private physician opined was related to 
the Veteran's current disability.  Therefore, it is difficult 
to conclude other than that the examiners are in dispute over 
the etiology of the current left knee disability.  
Accordingly, the evidence may not be said to preponderate 
against the Veteran.  As such, the Board affords the Veteran 
the benefit-of-the-doubt and grants the Veteran's claim for 
service connection for a left knee disability.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Right Knee

In December 1965, the Veteran reported a trick or locked knee 
and knee injuries with recurrent symptoms upon enlistment.  
In December 1965, no abnormalities were noted in the 
enlistment examination to the right knee.  In September 1969, 
the Veteran reported a painful trick right knee in 1969 due 
to a football injury, mild, no treatment sought, no 
recurrence, no complications and no sequaelae.  His lower 
extremities were clinically evaluated as normal.  

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at entrance into service.  38 U.S.C.A.  § 1131 (West 
2002); 38 C.F.R. § 3.304(b) (2008).  The term "noted" means 
only such conditions that are recorded in examination 
reports.  As a right knee disability was not noted or 
recorded in the December 1965 entrance examination, the 
Veteran is presumed sound when he entered service.  

The Veteran had a VA Compensation and Pension Examination in 
July 2006.  The examiner reviewed the claims file and the 
service medical records.  The examiner specifically referred 
to the notation of the Veteran's complaint of a painful trick 
right knee due to a football injury in 1969.  The examiner 
considered the treatment for the injury and noted that the 
discharge examination was normal.  An x-ray of the left knee 
revealed bilateral prostheses in place with patellaplasty.  
The alignment and articular margin were maintained.  There 
was diffuse osteoporosis.  Loosening or acute abnormalities 
were not evident.  The examiner examined the Veteran, and 
found residuals of bilateral total knee arthroplasties.  The 
examiner found that the Veteran's right knee disability was 
not cause by or a result of service.  The examiner reasoned 
that the Veteran did not have a residual condition or 
disability consistent with the injury in service.  The 
examiner noted that the Veteran's mild degenerative changes 
in the right knee were consistent with the Veteran's age.  
The examiner noted the multiple surgeries on the right knee 
for a torn meniscus, which was not present in service.  The 
Veteran also continued to continually play sports after 
service, so the examiner concluded that the disability was 
most likely not related to service.  The examiner noted that 
there was no evidence to the contrary of his conclusion.  

The private orthopedic surgeon, who treated the Veteran from 
June 2001 to December 2003, submitted a letter in October 
2006.  The surgeon indicated that he performed one surgery on 
the Veteran's right knee.  The Veteran had a right knee 
replacement in March 2003.  The physician found that the 
Veteran's knee was damaged from his participation in sports 
through-out his life and a normal degenerative condition.  
The physician noted that the history of the Veteran's right 
knee injury was not well documented in the service medical 
records.  

Initially, the Board notes that there is no medical evidence 
depicting symptoms of or a diagnosis of arthritis in the 
right knee within one year after separation from service.  
Therefore, service connection cannot be presumed.  See 38 
C.F.R. §§ 3.307, 3.309 (2008).

Based on the foregoing medical evidence, the Board finds that 
service connection is not warranted.  Neither medical opinion 
of record shows that the Veteran's right knee disability was 
related to an in-service injury.  The VA examiner 
conclusively found that the right knee disability was not 
caused by service.  The private physician did not provide an 
opinion regarding etiology of the disability.  Therefore, 
none of the medical opinions show that the current right knee 
disability was caused by or related to service.  Without 
competent objective medical evidence linking the Veteran's 
disability to service, service connection is not warranted.

The Board has considered the Veteran's contention that a 
relationship exists between his right knee disability and 
service.  However, as a layman, without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter such as 
etiology.  See Espiritu, supra.  

In sum, the evidence of record preponderates against the 
Veteran's claim because the medical evidence does not provide 
a nexus between the Veteran's current right knee disability 
and service.  As the preponderance of the evidence is against 
the Veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the Veteran's claim for service connection for a 
right knee disability must be denied.  See 38 U.S.C.A §5107; 
38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)




ORDER


Service connection for a right shoulder disability is denied. 

Service connection for residuals of a right elbow injury is 
granted.

Service connection for residuals of a left knee injury is 
granted.  

Service connection for a right knee disability is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


